          Case 1:21-cr-00096-RC Document 10 Filed 02/23/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
UNITED STATES OF AMERICA                   )
                                           )
v.                                         ) Criminal Case No: 1:21-mj-00166
                                           )                     21-cr-96
MICHAEL STEPAKOFF,                         )
                                           )
                       Defendant.          )
__________________________________________)


                          WITHDRAWAL OF RULE 58 CONSENT


       I, Michael Stepakoff, defendant in the case captioned above, hereby withdraw my consent

to be tried before a magistrate judge which was filed on February 11, 2021, and agree to proceed

before a District Court judge.

       An Arraignment has not yet been scheduled for my case in any court. Therefore, I request

for an arraignment on the Information to be scheduled before a District Court judge.



____________________________                               ___________
Michael Stepakoff                                          Date
           Case 1:21-cr-00096-RC Document 10 Filed 02/23/21 Page 2 of 2




                                              Respectfully submitted,

                                              /s/

                                              Marina Medvin, Esq.
                                              Counsel for Defendant
                                              MEDVIN LAW PLC
                                              916 Prince Street
                                              Alexandria, Virginia 22314
                                              Tel: 888.886.4127
                                              Em: contact@medvinlaw.com


                                 CERTIFICATE OF SERVICE

        I hereby certify that on February 22,
                                           23 2021, I will electronically file the foregoing pleading

with the Clerk of the Court using the CM/ECF system, which will then send a notification of
such filing (NEF) to counsel for the United States:


       Jeffrey N. Poulin at Jeffrey.Poulin@usdoj.gov.


                                              /s/

                                              Marina Medvin, Esq.
                                              Counsel for Defendant
